Title: [Diary entry: 19 February 1760]
From: Washington, George
To: 

Tuesday Feby. 19th. Went to Court, and Administerd upon Nations Effects. Got Mr. Smiths Lease to me recorded and Mr. Johnston not having Darrels Deeds ready I was obligd to get the acknowledging of them postpond. Recd. a Letter from my Brothr. Austin by Mr. Lane & answerd it. Fine moderate day with a brisk Southerly Wind which brought up the Vessell with my Corn. Mike and Tom began sawing in the Pit some considerable time after Sun rise and Cut 122 feet of Oak Scantling.